Citation Nr: 1527786	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right hand disability, to include Dupuytren's contracture.

2. Entitlement to service connection for a left hand disability, to include Dupuytren's contracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1984 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The letter sent to the Veteran indicated that jurisdiction of the claims remained with Reno, Nevada, following the issuance of the decision.

The Veteran was denied service connection for a left pinky condition as well as for a right ring finger condition in a January 2007 rating decision.  He did not appeal and this decision became final.  While his current claims on appeal also affect his right ring finger and left pinky finger, the Board notes that the medical evidence shows that Dupuytren's contracture has spread to multiple fingers in each hand.  The Veteran filed claims for service connection for conditions affecting each hand generally; therefore, the submission of new and material evidence is not needed in this case to reopen the claims, as they are distinct from those denied in January 2007.  


FINDING OF FACT

The evidence is in, at the very least, a state of equipoise as to whether the Veteran's Dupuytren's contractures are related to his active duty service.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for right hand disability, to include Dupuytren's contracture, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



2. The criteria for establishing service connection for left hand disability, to include Dupuytren's contracture, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends that he has conditions of the right and left hands as a result of his active duty service.  He has variously alleged that he injured his hands while performing his duties as a paratrooper.  The service treatment records (STRs) contain records from April 1986 detailing left hand pain after the Veteran hit the hand on a locker.  There is also a January 1990 record detailing right hand pain after hit that hand on a wall. 



VA treatment records beginning in January 2005 document his treatment for bilateral Dupuytren's contractures, located in the right ring finger and left pinky finger.  A release operation was performed on the right hand in June 2005, while the same was performed on the left in January 2006.

The Veteran underwent a VA compensation examination in August 2013.  The examiner stated that the Veteran had Dupuytren's contractures of the right ring finger and left small finger.  The Veteran reported that he developed symptomatology while on active duty.  The examiner summarized the Veteran's treatment for the conditions up to that point, including his release operations.  He also noted that the Dupuytren's contracture had spread to the long finger and thumb of the right hand and the ring finger and long finger of the left hand.  After a thorough examination and review of X-ray images, the examiner opined that the bilateral Dupuytren's contracture was at least likely as not related to the Veteran's active duty service.  The examiner explained that the development of this condition could "be traced back to the requirements of heavy lifting, grasping, pulling, [and] twisting, all requirements of the occupation being in military service."  He further stated that the condition would progress until it is difficult to fully extend the hands requiring surgery.  The examiner also stated that the Veteran's post-service occupation working with sheet metal never allowed the condition to stabilize.  

The Board finds that this medical evidence is competent and credible.  It is based on a thorough examination of the Veteran and considers both his military and occupational history.  Without any medical evidence to the contrary, the Board concludes that there is at least a state of equipoise as to whether his military service caused his Dupuytren's contracture of each hand.  Resolving all doubt in the Veteran's favor, his claims for service connection are granted.  See 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).



As this represents a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is deemed non-prejudicial. 


ORDER

Entitlement to service connection for a right hand disability, to include Dupuytren's contracture, is granted.

Entitlement to service connection for a left hand disability, to include Dupuytren's contracture, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


